Citation Nr: 0608333	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides (Agent Orange).

3.  Entitlement to an increased evaluation for dermatitis of 
the scalp, inguinal region, and thighs, and folliculitis 
barbae, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right hand, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for hypertension, and a 
January 2002 rating decision of the RO which denied service 
connection for diabetes mellitus, and which also denied 
increased evaluations for the service-connected skin 
disorders and right hand gunshot wound residuals.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The veteran submitted a VA Form 9 in September 2000 in regard 
to the claim for service connection for hypertension, on 
which he indicated that he wished to have a Travel Board 
hearing before a Member of the Board at the RO.  He did not 
mention the hearing request at the time he submitted his 
substantive appeal in August 2002 on the remaining issues.   
However, there appears to be no withdrawal of his earlier 
request.  Therefore, it is unclear whether the veteran still 
wishes to appear at a personal hearing at the RO before a 
Veterans Law Judge.  The veteran should be asked whether he 
still desires a Travel Board hearing.

The record indicates that the veteran began to receive Social 
Security Administration (SSA) benefits in June 1996.  No 
attempt has been made to obtain these records or any 
associated Administrative Law Judge (ALJ) decision.  The 
provisions which require that all relevant treatment records 
pertaining to the veteran be obtained include the records 
relating to an SSA determination concerning disability.  
Under 38 U.S.C.A § 5106 (West 2002 & Supp. 2005), the Social 
Security Administration, as well as any other Federal 
department or agency, shall provide information to the 
Secretary as the Secretary may request for purposes of 
determining eligibility for or the amount of said benefits or 
verify other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Board has 
a duty to obtain the Social Security records, as they are 
pertinent in accurately rating the veteran's disability in 
light of his entire medical history, regardless of the extent 
of medical evidence currently in the veteran's claims file.  
Id. at 372.

The Court has also held that an ALJ decision by the SSA is 
evidence which cannot be ignored and, to the extent its 
conclusions are not accepted, reasons and bases should be 
given therefor.  Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

Finally, we note that the veteran had been scheduled for VA 
examinations in February 2005 in order to assess the current 
degree of severity of his skin disorders and his right hand 
gunshot wound residuals.  He failed to report to these 
examinations.  However, given that this case must be remanded 
for other development, the Board finds that he should be 
given another opportunity to report to the requested 
examinations.  The veteran is hereby advised of the 
importance of his reporting to the scheduled examinations, 
and of the consequences of failing to so report.  See 
38 C.F.R. § 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked whether he still wishes to have a 
Board hearing before a Veterans Law Judge 
at the Regional Office as to any of the 
issues on appeal.  If he still wishes to 
appear, a Travel Board hearing must be 
scheduled.

2.  The Social Security Administration 
should be contacted and requested to 
provide a copy of the records relied upon 
in awarding the veteran disability 
benefits.  If available, a copy of the 
Administrative Law Judge's decision should 
also be obtained.  All efforts made in 
attempting to obtain these records must be 
documented. 

3.  The veteran should be scheduled for 
dermatologic and orthopedic examinations 
in order to fully assess the current 
nature and degree of severity of the 
service-connected dermatitis of the scalp, 
inguinal region, and thighs, and the 
folliculitis barbae, and the gunshot wound 
residuals of the right hand.  The claims 
folder should be made available to the 
examiners prior to the examinations and 
the examiners must indicate in the 
examination report that the claims folder 
was so reviewed.

a.  The dermatologic examination must 
indicate whether the veteran's skin 
disorder is manifested by ulceration or 
extensive exfoliation or crusting, with 
systemic or nervous manifestations or 
is exceptionally repugnant.  It should 
also be noted whether more then 40 
percent of the entire body or more than 
40 percent of exposed areas is 
affected, or whether there is constant 
or near-constant systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.

b.  The orthopedic examiner should 
comment upon the functional impairment 
of the right hand, specifically whether 
there is moderate impairment of flexion 
or extension of the wrist and fingers, 
to include the thumb.  Any limitation 
of motion should be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Complete 
range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present 
in both knees.  The inability to 
perform the normal working movements of 
the body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated, per 38 C.F.R. 
§ 4.40.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, per 38 C.F.R. 
§ 4.45.

c.  A complete rational for any 
opinions expressed by the examiners 
must be provided.

4.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claims for 
service connection and for increased 
evaluations, paying particular attention 
to the changes made to the schedule for 
rating skin disorders (effective August 
30, 2002).  If any decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

